DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-4, 8-16, 18, 20, and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite, “the inorganic filler includes silica, and at least one selected from the group consisting of clay, talc, mica, and diatomaceous earth, the at least one selected from the group consisting of clay, talc, mica, and diatomaceous earth is in an amount of not less than 40 parts by weight and not greater than 75 parts by weight per 100 parts by weight of the base rubber, the amount of silica in the rubber composition is from 5% to 15% by weight of the total amount of inorganic filler.” The working Examples in Tables 1-5 containing inorganic filler comprising silica, clay, diatomaceous earth, mica, and talc with the claimed limitations were calculated. More specifically, Examples 3 and 6-8 contains 13.46 wt% of silica in the rubber composition based on the total of the inorganic filler and Examples 10-12 contains 8.2 wt% of silica in the rubber composition based on the total of the inorganic filler. Therefore, there is a lack of adequate support for the claimed range of 5 wt% -7 wt%, 9-12 wt%, 14 wt%, and 15 wt%.
Allowable Subject Matter
TSUNODA, the closest prior art of record, does not teach the claim limitations, “the amount of silica in the rubber composition is from 5% to 15% by weight of the total amount of inorganic filler,” however, the claims are rejected under 112 first paragraph for lack of adequate support.
Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 
The applicant argues the calculations do not consider magnesium carbonate and zinc oxide in the total amount as inorganic fillers, therefore, their amounts must be included when calculating the total amount in the filler. 
The examiner has considered the applicant’s arguments, however, the examiner disagrees. Firstly, the applicant does not provide calculations for adequate support for the claim limitations (5 wt%- 15 wt% of silica based on the total of the inorganic fillers) and merely relies on the examiner to calculate Examples from Table 1-5.  As indicated above, the calculations are based on the claim limitations recited in claim 1. The claims recite, “the inorganic filler includes silica, and at least one selected from the group consisting of clay, talc, mica, and diatomaceous earth, the at least one selected from the group consisting of clay, talc, mica, and diatomaceous earth is in an amount of not less than 40 parts by weight and not greater than 75 parts by weight per 100 parts by weight of the base rubber, the amount of silica in the rubber composition is from 5% to 15% by weight of the total amount of inorganic filler.” The claim limitations do not recite magnesium carbonate and zinc oxide present as an inorganic fillers, therefore, the calculations would not contain the two components. Only Examples 3, 6-8, and 10-12 satisfy the claim limitations. As indicated above, Examples 3 and 6-8 contains 13.46 wt% of silica in the rubber composition based on the total of the inorganic filler and Examples 10-12 contains 8.2 wt% of silica in the rubber composition based on the total of the inorganic filler. However, there is a lack of adequate support for the claimed range of 5 wt% -7 wt%, 9-12 wt%, 14 wt%, and 15 wt%.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763


/DEVE V HALL/Primary Examiner, Art Unit 1763